Name: Commission Regulation (EEC) No 2158/81 of 29 July 1981 amending for the third time Regulation (EEC) No 1629/77 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality
 Type: Regulation
 Subject Matter: plant product;  consumption;  trade policy
 Date Published: nan

 No L 210/32 Official Journal of the European Communities 30 . 7 . 81 COMMISSION REGULATION (EEC) No 2158/81 of 29 July 1981 amending for the third time Regulation (EEC) No 1629/77 laying down detailed rules of application for special intervention measures to support the develop ­ ment of the market in common wheat of breadmaking quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 from the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2 ), and in particular Article 8 (4), Whereas by Regulation (EEC) No 1950/81(3 ) the Council fixed the cereal prices applicable for the 1981 /82 marketing year ; whereas in that Regulation the reference price for common wheat of bread ­ making quality was fixed in conformity with Article 3 (2) of Regulation (EEC) No 2727/75 ; whereas the provisions of Article 5 ( 1 ) of Regulation (EEC) No 1 629/77 (4 ), as last amended by Regulation (EEC) No 1 543/79 (5), applicable to special intervention measures taking the form of purchase at a reference price fixed for a minimum breadmaking quality by derogation from the abovementioned provision of Regulation (EEC) No 2727/75 , should therefore be amended ; Whereas should there be special intervention measures during the 1981 /82 marketing year taking the form of the purchase of wheat of minimum bread ­ making quality the support level for this quality should in accordance with the expressed wishes of the Council , be fixed at the level of the reference price less 7-88 ECU per tonne ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, tion agency the right to purchase on expiry of the contract all or part of the quantity involved at the reference price adjusted in accordance with paragraph 3 . The intervention agency shall be authorized to exercise this right in accor ­ dance with the procedure provided for in Article 26 of Regulation (EEC) No 2727/75 .' 2 . Article 4 (3 ) is replaced by the following : ' 3 . The purchase by the intervention agency at the reference price adjusted where appropriate upwards or downwards as provided for in Article 5 (3) to (5). However, where the special intervention measure takes the form of purchase at the minimum breadmaking quality the reference price referred to in Article 3 (2) of Regulation (EEC) No 2727/75 shall , for the 1981 /82 marketing year, be reduced by 7-88 ECU per tonne .' 3 . Article 5 ( 1 ) is replaced by the following : ' 1 . Where the special intervention measure takes the form of the purchase indicated in Article 4 (3) the procedures and conditions for taking over the cereals by intervention agencies shall be as set out in Articles 2 (3), 3 , 4 and 5 of Regulation (EEC) No 1569/77 ('). Any holder of homogeneous lots of a minimum of 80 tonnes of common wheat of breadmaking quality shall be authorized to offer this cereal to the intervention agency . Intervention agencies may, however, fix a h gher minimum tonnage . (') OJ No L 174, 14 . 7 . 1977, p . 15 . HAS ADOPTED THIS REGULATION : Article 1 4 . The second subparagraph of Article 5 (3 ) is deleted. Regulation (EEC) No 1629/77 is hereby amended as follows : 1 . Article 4 (2) is replaced by the following : ' 2 . The conclusion of a storage contract of the same type as at 1 above but giving the interven ­ At ticle 2 (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2 ) OJ No L 198 , 20 . 7 . 1981 , p . 2 . (3 ) OJ No L 198 , 20 . 7 . 1981 , p . 3 . (4 ) OJ No L 181 , 21 . 7 . 1977, p . 26 . ( 5 ) OJ No L 187 , 25 . 7 . 1979 , p . 7 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable with effect from 1 August 1981 . 30 . 7 . 81 Official Journal of the European Communities No L 210/33 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1981 . For the Commission The President Gaston THORN